DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Aspects of the disclosure provide methods and apparatuses for video coding” can be implied. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (US 20170332095) in view of Chen et al (US 20180295381).

As to claim 1, Zou discloses a method (FIG. 14) for video decoding in a decoder (FIG. 3), comprising:
decoding prediction information of a current block from a bitstream (FIG. 14, step 1402), the prediction information being indicative of a sub-block based inter prediction mode (see [0183], affine motion prediction), the current block having a size of W×H pixels and including a plurality of sub-blocks according to the sub-block based inter prediction mode, the plurality of sub-blocks being arranged into one or more areas having a size of M×N pixels in the current block, M≤W, and N≤H (FIG. 5, current block 500; see [0157] and FIGS. 12A-12B describing sub-blocks of the current block); 
for each area of the one or more areas having the size of M×N pixels in the current block:
determining base motion vectors of a portion of the sub-blocks within a corresponding area according to the prediction information (FIG. 5, motion vectors v0 and v1; see also FIG. 12, motion vectors v0, v1, v2); and 
generating, by the processing circuitry of the decoder, reconstructed samples of the corresponding area according to the (see [0155]-[0157] describing reconstructing sub-blocks of the current block using corner motion vectors; see [0189]); and 
reconstructing the current block for output based on reconstructed samples of the one or more areas (FIG. 14, step 1414).
Zou fails to explicitly disclose for each area of the one or more areas having the size of M×N pixels in the current block: converting, by processing circuitry of the decoder, the base motion vectors of the portion of the sub-blocks into respective target motion vectors of the portion of the sub-blocks, a first maximum difference of integer-pixel parts of the target motion vectors along a first coordinate direction is equal to or less than a target difference, and a second maximum difference of integer-pixel parts of the target motion vectors along a second coordinate direction is equal to or less than the target difference; and  generating, by the processing circuitry of the decoder, reconstructed samples of the corresponding area according to the target motion vectors of the portion of the sub-blocks.
However, Chen teaches for each area of the one or more areas having the size of M×N pixels in the current block:
converting, by processing circuitry of the decoder, the base motion vectors of the portion of the sub-blocks into respective target motion vectors of the portion of the sub-blocks (FIG. 5, step 550; see [0061], constraints are applied to the final MVs to obtain constrained MVs [i.e. target motion vectors]), a first maximum difference of integer-pixel parts of the target motion vectors along a first coordinate direction is equal to or less than a target difference (see [0067], MV constraint |v1x- v0x| ≤ w* TH), and a second maximum difference of integer-pixel parts of the target motion vectors along a second coordinate direction is equal to or less than the target difference (see [0067], MV constraint |v1y- v0y| ≤ h* TH); and 
generating, by the processing circuitry of the decoder, reconstructed samples of the corresponding area according to the target motion vectors of the portion of the sub-blocks (FIG. 5, step 570]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Zou using Chen’s teachings to include for each area of the one or more areas having the size of M×N pixels in the current block: converting, by processing circuitry of the decoder, the base motion vectors of the portion of the sub-blocks into respective target motion vectors of the portion of the sub-blocks, a first maximum difference of integer-pixel parts of the target motion vectors along a first coordinate direction is equal to or less than a target difference, and a second maximum difference of integer-pixel parts of the target motion vectors along a second coordinate direction is equal to or less than the target difference; and  generating, by the processing circuitry of the decoder, reconstructed samples of the corresponding area according to the target motion vectors of the portion of the sub-blocks in order to reduce an amount of memory bandwidth required to perform AF_inter and AF_merge (Chen; [0053]).

As to claim 2, the combination of Zou and Chen further discloses further comprising, for each area of the one or more areas having the size of M×N pixels in the current block: 
determining a first range of the target motion vectors of the portion of the sub-blocks along the first coordinate direction (Chen; see [0067], |v1x- v0x|); and 
determining a second range of the target motion vectors of the portion of the sub-blocks along the second coordinate direction (Chen; see [0067],  |v1y- v0y|), wherein the base motion vectors of the portion of the sub-blocks are converted into the respective target motion vectors of the portion of the sub-blocks according to the first range and the second range (Chen; see [0061], constraints are applied to the final MVs to obtain constrained MVs; see [0067], MV constrainst |v1x- v0x| ≤ w* TH and |v1y- v0y| ≤ h* TH).

As to claim 3, the combination of Zou and Chen further discloses wherein the converting the base motion vectors of the portion of the sub-blocks into respective target motion vectors of the portion of the sub-blocks comprises, for converting a particular base motion vector into a particular target motion vector: 
clipping a first value of the particular base motion vector along the first coordinate direction to a first lower bound value of the first range when the first value is less than the first lower bound value (Chen; see [0067], |v1x- v0x| ≤ w* TH can also be written as -w*TH ≤ v1x-v0x ≤ w* TH, i.e. v0x -w* TH ≤v1x and v1x ≤ w* TH+ v0x which is clipping any value outside of the range); 
clipping the first value to a first upper bound value of the first range when the first value is greater than the first upper bound value (Chen; see [0067], |v1x- v0x| ≤ w* TH can also be written as -w*TH ≤ v1x-v0x ≤ w* TH, i.e. v0x -w* TH ≤v1x and v1x ≤ w* TH+ v0x which is clipping any value outside of the range); 
clipping a second value of the particular base motion vector along the second coordinate direction to a second lower bound value of the second range when the second value is less than the second lower bound value (Chen; see [0067], |v1y- v0y| ≤ h* TH can also be written as -h*TH ≤ v1y-v0y ≤ h* TH, i.e. v0y -h* TH ≤v1y and v1y ≤ h* TH+ v0y which is clipping any value outside of the range); and 
clipping the second value to a second upper bound value of the second range when the second value is greater than the second upper bound value (Chen; see [0067], |v1y- v0y| ≤ h* TH can also be written as -h*TH ≤ v1y-v0y ≤ h* TH, i.e. v0y -h* TH ≤v1y and v1y ≤ h* TH+ v0y which is clipping any value outside of the range).

As to claim 4, the combination of Zou and Chen further discloses wherein the determining the first range is performed based on a particular base motion vector of a particular sub-block among the portion of the sub-blocks within the corresponding area having the size of M×N pixels (Zou; (FIG. 5, motion vectors v0 and v1 and [0155]-[0156], the first affine sub-block).

As to claim 5, the combination of Zou and Chen further discloses wherein the particular sub-block is a first sub-block in the area according to a scanning order (Zou; [0155]-[0156], the first affine sub-block in the collocated region in the raster scanning order is checked and inherited by the current block).

As to claim 6, the combination of Zou and Chen further discloses wherein the determining the first range is performed based on all the base motion vectors of the portion of the sub-blocks within the corresponding area (Chen; [0067]).

As to claim 7, the combination of Zou and Chen further discloses wherein the determining the first range of the target motion vectors comprises performing one of: 
determination of an upper bound value of the first range according to a maximum value of the base motion vectors along the first coordinate direction and determination of a lower bound value of the first range according to the upper bound value and the target difference (Chen; see [0067], |v1x- v0x| ≤ w* TH can also be written as -w*TH ≤ v1x-v0x ≤ w* TH, i.e. v0x -w* TH ≤v1x and v1x ≤ w* TH+ v0x); and
determination of the lower bound value of the first range according to a minimum value of the base motion vectors along the first coordinate direction and determination of the upper bound value of the first range according to the lower bound value and the target difference (Chen; see [0067], |v1x- v0x| ≤ w* TH can also be written as -w*TH ≤ v1x-v0x ≤ w* TH, i.e. v0x -w* TH ≤v1x and v1x ≤ w* TH+ v0x).

As to claim 8, the combination of Zou and Chen further discloses further comprising: setting one or more of three target motion vectors of three corner sub-blocks that correspond to a top-left sub-block, a top-right sub-block, and a bottom-left sub-block of the current block by keeping corresponding one or more of three base motion vectors of the three corner sub-blocks unchanged regardless of the target difference (Chen; [0068], setting constrained MVs on v1, v2 and v0 is not changed).

As to claim 9, the combination of Zou and Chen fails to explicitly disclose wherein the target difference is 0, 1, 2, or 3 pixels.
However, it would have been obvious to one having ordinary skill in the art to set the target difference to be 0, 1, 2, or 3 pixels, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case Chen disclose the target difference), it is not inventive to discover the optimum or workable ranges by routine experimentation, and setting the target difference to be 0, 1, 2, or 3 pixels involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.A

As to claim 10, the combination of Zou and Chen further discloses further comprising: determining M and N that are signaled in a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header of the bitstream (Zou; [0041], [0054], [0056], [0130], [0157]).

As to claim 11, the combination of Zou and Chen further discloses wherein the size of M×N pixels is one of: 
8×8 pixels (Chen; [0054]), 
8×4 pixels, and 
4×8 pixels.

As to claim 12, the combination of Zou and Chen fails to explicitly disclose wherein the target difference is 1 pixel when the size of M×N pixels is 8×8 pixels, and 
the target difference is 2 pixel when the size of M×N pixels is 8×4 pixels or 4×8 pixels.
However, it would have been obvious to one having ordinary skill in the art to set the target difference to be 1 pixel when the size of M×N pixels is 8×8 pixels, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this case Chen disclose the target difference), it is not inventive to discover the optimum or workable ranges by routine experimentation, and setting the target difference to be 1 pixel when the size of M×N pixels is 8×8 pixels involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.II.A

As to claims 13-19, apparatus claims 13-19 correspond to method claims 1-3 and 7-10, recite the same features as those recited in claims 1-3 and 7-10, respectively, and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 1-3 and 7-10.

As to claim 20, computer readable medium claim 20 corresponds to method claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482